that the Board did not have the authority to hold a hearing on the matter
                     and that the Board's hearing was tainted by a conflict of interest involving
                     the Board's outside counsel. He asks this court to reverse and to direct the
                     lower court to issue a writ demanding that the Board pay his judgment.
                                   "A writ of mandamus is available to compel the performance of
                     an act that the law requires as a duty resulting from an office, trust, or
                     station or to control an arbitrary or capricious exercise of discretion."   Int?
                     Game Tech., Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
                     P.3d 556, 558 (2008) (footnote omitted). This court will decline to issue a
                     writ of mandamus where an adequate and speedy legal remedy exists. Id.
                     We have also recently refused to grant mandamus relief where the
                     government entity at issue has full discretion to decide whether to act. N.
                     Lake Tahoe Fire Prot. Dist. v. Washoe Cnty. Bd. of Comm'rs, 129 Nev. ,
                        , 310 P.3d 583, 590 (2013).
                                   In this case, NRS 624.510 grants the Board complete
                     discretion to determine eligibility. The statute provides that an "injured
                     person is eligible . . . if the Board or its designee finds that the injured
                     person suffered actual damages." NRS 624.510(1) (emphasis added). NRS
                     624.510(4) goes on to state that "Mlle decision of the Board or its designee
                     regarding eligibility for recovery and all related issues is final and not
                     subject to judicial review." NRS 624.510 does not contain any mandatory
                     language demanding that the Board "must" or "shall" compensate any
                     applicants.     See   NRS 0.025(1)(c)-(d) (defining "must" and "shall,"
                     respectively). The only mandate that the Legislature imposed on the
                     Board regarding the account is that the account "must" be used to
                     compensate those who are eligible injured persons. NRS 624.470(4). Yet



SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A    442to
                this compensation requirement is contingent upon the Board's
                discretionary finding of eligibility. See id.
                            The Board was not required to pay Charles's judgment
                because NRS 624.510 gives the Board discretion to determine eligibility.
                Charles is not entitled to mandamus relief because the law does not
                dictate whether the Board must find certain applicants to be eligible. We
                note that this decision does not leave Charles without any legal recourse:
                He is still free to enforce his judgment against the contractor through the
                usual legal processes.
                            Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                -16-set
                                                     Hardesty



                                                     Douglas
                                                            74%                 , J.



                                                                                   J.




                       "We have considered Charles's remaining arguments and conclude
                that they lack merit.



SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A
                 cc: Hon. Linda Marie Bell, District Judge
                      James J. Jimmerson, Settlement Judge
                      David M. Korrey
                      Louis A. Ling
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  4
(0, 1947A    e